Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s arguments and the amendment, filed 5/11/2022, that amended claims 1 and 74.  
	Claims 1, 5, 7, 9, 22-23, 50-52, 72-81 are pending.
Election/Restrictions
Applicant elected Group I in the reply filed on 1/4/2022.
Claims 1, 5, 7, 9, 22-23, 50-52, 72-81 were and are examined on the merits herein
Priority
The instant application claims priority to PCT/US2017/048943, filed 8/28/2017.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objection
	Applicant’s amendment to the specification that replaces “2019” with “2017” is sufficient to overcome the objection to the incorrect filing date of the PCT.

35 USC § 101
	Applicant’s amendments to claim 1 adding “microcrystalline cellulose” to the composition and adding the limitation that α-terpinolene and terpinen-4-ol comprises 40 to about 80 Agc%, are sufficient to overcome this rejection.  
35 USC § 102 (a)(1) over Cheng
	Applicant’s amendments to claim 1 adding “microcrystalline cellulose” to the composition and adding the limitation that α-terpinolene and terpinen-4-ol comprises 40 to about 80 Agc%, are sufficient to overcome this rejection since Cheng does not teach microcrystalline cellulose or those amounts of α-terpinolene and terpinen-4-ol comprises.

35 USC § 103 over US PG Pub No. 2013/0158127 to Sergere in view of de Groot
Applicant’s amendment to claim 1 adding “microcrystalline cellulose” to the composition and adding the limitation that α-terpinolene and terpinen-4-ol comprises 40 to about 80 Agc%, are sufficient to overcome this rejection.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9, 22-23, 50-52, and 72-82 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2013/0158127 to Sergere (PTO-892) in view of de Groot (PTO-892) and US PG Pub No. 2016/0361261 to Carpanzano (PTO-892).
Sergere ‘127 teaches tea tree oil derivatives having improved antimicrobial, antifungal and antiviral activity and reduced cytotoxicity (abstract, paragraph 17).  
Sergere ‘127 teaches tea tree oil (TTO) derivatives for cosmetic and pharmaceutical use (paragraphs 21 and 51).  
Exemplified below are four compositions of ISO tea tree oil derivatives.  Each batch was analyzed by gas chromatography coupled to a flame ionization detector (paragraph 49).  

    PNG
    media_image1.png
    146
    412
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    303
    438
    media_image2.png
    Greyscale


	Terpinen-4-ol at 42% is about 52.5%, since “about is meant to encompass variations of +/-20%” (page 2 of the instant specification).   
Terpinene-4-ol may range from 30-48% according to the ISO standard, but ‘127 teaches a range of 50-85% (paragraph 21).  α-terpineol may range from 1.5-8% according to the ISO standard, but ‘127 teaches  a range of 2-12% (paragraph 22).  1,8-cineole may range from trace-15% (paragraph 22). α-terpinene may range from 0-9% (paragraph 29).  Gamma-terpinene can range from 0-18% (paragraph 30).  P-cymene can range from 0-4%. (paragraph 31)  Limonene can range from 0-.7% (paragraph 32).  
Sergere ‘127 teaches that the pharmaceutically effective amount of the TTO derivatives must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators (paragraph 91).
Sergere ‘127 teaches tea tree oil derivative compositions in preparations such as powders, tablets, dispersible granules capsules, solutions, suspensions and emulsions suitable for oral ingestion or injection (paragraph 98).
Administration of the tea tree oil derivative can be alone as the active ingredient or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles.  Administration can be oral, subcutaneous, intramuscular, and more (paragraph 92).  
Pharmaceutically acceptable carriers, diluents, adjuvants and vehicles refer to inert, non-toxic solid or liquid fillers, diluents or encapsulating material not reacting with the active ingredients of the invention.
	While Sergere ‘127 teaches compositions comprising α-terpinolene, terpinen-4-ol, α-terpineol, it differs from that of the instantly claimed invention in that it does not teach α-terpinolene in an amount that meets the molar ratio of claim 1 or in an amount of about 19.6%, and does not exemplify about 52.5 Agc% terpin-4-ol and about 9.2 Agc% α-terpineol.
While Sergere ‘127 teaches a pharmaceutical composition comprising α-terpinolene, terpinen-4-ol and α-terpineol in combination with pharmaceutically acceptable carriers/excipients, it differs from that of the instantly claim invention in that it does not teach a composition comprising microcrystalline cellulose with 40-80 Agc% α-terpinolene and terpinen-4-ol. 
	de Groot teaches that tea tree oil is known for its pharmaceutical application as bactericidal, antiviral, antifungal and more (p. 129-130).  
de Groot teaches that plant species have several chemotypes and that within a population of one plant species with the same morphological features, groups exist with different compositions of their secondary plant products.  The oils produced from the various chemotypes are qualitatively similar, but there are major differences in the quantities of chemicals.  A specific chemical may be absent or present in trace quantities in one chemotype and may be the dominant component in concentrations of 50% in another (pg. 130).   
de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil (pg. 130, Table 1).   
Carpanzano ‘261 teaches an excipient which can be used to manufacture tablets containing oily active ingredients such as oily drugs, and pharmaceutical compositions containing the same (abstract).  The excipient consists of microcrystalline cellulose and a silicate based adsorbent carrier for an oily active ingredient.  
	Microcrystalline cellulose is considered to exhibit superior compressibility and disintegration properties (paragraph 19).  Carpanzano ‘261 teaches an improved microcrystalline cellulose excipient which has improved capability to absorb oily active ingredients and improved compressibility which allows for the tableting of an oily active agent (paragraphs 25 and 129).  
	Carpanzano ‘261 teaches that antiviral, antifungal, and antibacterial agents are classes of drugs that can be used with the microcrystalline cellulose excipient (paragraphs 138 and141).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the chemotype amounts of terpinolene taught by de Groot, to the amounts of terpinolene in Sergere ‘127, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to modify the terpinolene % of Sergere ‘127 to about 19.6%, with a reasonable expectation of success, because de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify tea tree derivatives of Sergere ‘127 as comprising about 52.5 % terpinen-4-ol and about 9.2 % α-terpineol, to arrive at the instantly claimed composition amounts and molar ratio.  One of ordinary skill in the art would have been motivated to exemplifyterpinen-4-ol and α-terpineol in these amounts, with a reasonable expectation of success, because Sergere ‘127 teaches that terpinen-4-ol can range from 50-85% and that α-terpineol can range from 2-12%, in order to reduce the cytotoxicity of tea tree oil derivatives and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.    
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
	It is noted that 19.6 Agc% α-terpinolene, 52.5 Agc% terpinen-4-ol and 9.2 Agc% α-terpineol is a molar ratio of 1: 2.43: 0.43.
	It would have been prima facia obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the carriers of  Sergere ‘127 and de Groot with the microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the carriers of Sergere ‘127 and de Groot with the  microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, with a reasonable expectation of success, because Carpanzano ‘261 teaches microcrystalline cellulose and silicate-based adsorbent carriers as having improved capability of absorbing oily active ingredients, as having improved compressibility which allows for the tableting of an oily active agent, and as being moldable to fit into a particular area in an environment of use.  Furthermore, it is prima facie obvious to substitute one known element, a pharmaceutical carrier, for another, microcrystalline cellulose and silicate-based adsorbent carriers, to obtain the predictable result, of a pharmaceutically acceptable composition comprising an active ingredient and a carrier.
	Moreover, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to exemplify the pharmaceutical compositions of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the pharmaceutical composition of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, with a reasonable expectation of success, because Sergere ‘127 teaches that pharmaceutical compositions comprising the active ingredient of the tea tree oil derivative can be administered alone as the active ingredient, which would be a composition comprising 100% active ingredient, or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles, and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
RESPONSE TO ARGUMENTS
	Applicant argues that de Groot is non-analogous art and that de Groot teaches away from the instant composition because the present claims specify compositions suitable for oral administration, gastric feeding tube administration, duodenal feeding tube administration or gastrostomy administration and de Groot relates to contact allergy or skin conditions.
This argument is not persuasive.  
Applicant is reminded that the instant rejection is made over Sergere ‘127 in view of de Groot and Carpanzano and not de Groot alone.  The combination of Sergere ‘127, de Groot and Carpanzano clearly teach the limitations of the instant claims; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is further reminded that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In the instant case, de Groot is not non-analogous art.  de Groot is relied upon for its teachings that tea tree oil, which comprises terpinolene, α-terpinen-4-ol, and terpinen-4-ol, as instantly claimed, is known for its pharmaceutical application as bactericidal, antiviral, antifungal and more, and further relied upon for its teachings that plant species, such as tea tree oil, have several chemotypes within a population of one plant species with the same morphological features that result in oils that are qualitatively similar, but have major differences in the quantities of chemicals.  As such, de Groot is analogous art.
Additionally, de Groot does not teach away from the instant claims.  As discussed above, de Groot is combined with Sergere ‘127 and Carpanzo to teach the limitations of the instant claims, and de Groot specifically teaches tea tree oils for pharmaceutical/therapeutic use.  As such, de Groot does not teach away from the instant claims.   
Applicant is further reminded that a recitation of the intended use of the claimed invention, i.e. modes of administration, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In the instant case, the combination of references teaches the same compositions as instantly claimed for pharmaceutical/therapeutic use, thereby meeting the intended use recitation.  Furthermore, the combined references explicitly teach oral administration.
Applicant argues that de Groot criticizes, discredits or otherwise discourages modifying TTO in a way that would achieve the administration features of the instant claims because it teaches that oral administration is taught as causing contact dermatitis.
This argument is not found persuasive.  As discussed above, Applicant’s arguments regarding administration are directed toward an intended use of the instantly claimed composition.  And as discussed above, de Groot is relied upon for its teachings that plant species, such as tea tree oil, have several chemotypes within a population of one plant species with the same morphological features that result in oils that are qualitatively similar, but have major differences in the quantities of chemicals.  Furthermore, de Groot explicitly teaches that “Allergic contact dermatitis resembling folliculitis barbae, erythema multiforme-like contact dermatitis and system contact dermatitis after oral administration have rarely been reported (pg. 7), and that most reactions are caused by the application of pure oil and de Groot further teaches that this problem can be overcome by not producing products with a concentration of greater than 1% oil and using antioxidants and/or specific packaging to minimize exposure to light (abstract).  
Applicant argues unexpected results in that the present compositions have an LD50 at least twice that described by Cheng and are not toxic to the animal consuming them.
This argument is not found persuasive.  First, Applicant has not provided evidence of unexpected results in a declaration or in the specification.  Second, Applicant’s arguments regarding Cheng are moot since Cheng is not relied upon in the rejection of the instant claims.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622       
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622